DETAILED ACTION
This Office Action incorporates an Examiner's Amendment and Reasons For Allowance.

The Applicant’s response to the last Office Action, filed 8/09/2022 has been entered and made of record. The Applicant has included newly added claim(s) 21-40.  The application has pending claim(s) 1-40.

In response to the amendments filed on 8/09/2022:
The “Objections to the claims” have been entered and therefore the Examiner withdraws the objections to the claims.  
The “Claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph” have been entered and therefore the Examiner withdraws the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Christopher Gloria (Reg. No. 71,907) on September 2, 2022.
	The application has been amended as follows:
	For claim 1 on page 2 of Applicant’s Amendment after Non-Final dated 8/09/2022:
	1.  Please replace -- relative motion; and -- at line 8 with “relative motion, wherein the offset value is further calculated based on the scaling factor; and”.

	For claim 20 on pages 5-6 of Applicant’s Amendment after Non-Final dated 8/09/2022:
	1.  Please replace -- by a laser speckle imaging device; -- at line 6 with “by a laser speckle imaging device; 
calculating a measure of relative motion between a first image in the series and a second image in the series;”.
2.  Please replace -- relative motion; and -- at line 8 with “relative motion, wherein the offset value is further calculated based on the scaling factor; and”.

	For claim 37 on pages 8-9 of Applicant’s Amendment after Non-Final dated 8/09/2022:
	1.  Please replace -- comprise -- at line 1 with “further comprise”.

	For claim 40 on page 9 of Applicant’s Amendment after Non-Final dated 8/09/2022:
	1.  Please replace – is a calculated -- at line 1 with “is calculated”.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-40 (now renumbered as 1-40, for issue) are allowed.
Independent claim 1 (now renumbered as claim 1, for issue) respectively recites the limitations of: providing a series of laser speckle images of the target tissue area, the series of images acquired by a laser speckle imaging device; calculating a measure of relative motion between a first image in the series and a second image in the series; calculating a scaling factor and an offset value based on the calculated measure of relative motion, wherein the offset value is further calculated based on the scaling factor; and correcting image data of the second image to compensate for speckle motion artifacts by applying the scaling factor and the offset value to the image data.
Similarly, independent claim 20 (now renumbered as claim 22, for issue) respectively recites similar limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Bozic et al (“Multi-volumetric registration and mosaicking using swept-source spectrally encoded scanning laser ophthalmoscopy and optical coherence tomography” – SPIE BiOS 2017, pages 1-6, previously cited by the Examiner in the PTO-892 dated 5/09/2022) discloses motion compensated multi-volumetric mosaicking.  However, Bozic does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        September 6, 2022